EXHIBIT HALLIBURTON COMPANY Computation of Ratio of Earnings to Fixed Charges (Unaudited) (Millions of dollars, except ratios) Three Months Ended March 31 Year Ended December 31 2010 2009 2008 2007 2006 Earnings available for fixed charges: Income from continuing operations before income taxes and noncontrolling interest $ 333 $ 1,682 $ 3,849 $ 3,447 $ 3,186 Add: Distributed earnings from equity in unconsolidated affiliates 1 17 30 43 28 Fixed charges 95 361 232 222 238 Subtotal 429 2,060 4,111 3,712 3,452 Less: Equity in earnings of unconsolidated affiliates 4 16 50 57 65 Total earnings available for fixed charges $ 425 $ 2,044 $ 4,061 $ 3,655 $ 3,387 Fixed charges: Interest expense $ 79 $ 297 $ 167 $ 168 $ 179 Rental expense representative of interest 16 64 65 54 59 Total fixed charges $ 95 $ 361 $ 232 $ 222 $ 238 Ratio of earnings to fixed charges 4.5 5.7 17.5 16.5 14.2
